Per Curiam,
The hearing of this cause was advanced, with the others involving similar questions, for public reasons, and was argued at the present term in the Eastern district.
The plaintiffs owned a lot on South Twenty-eighth street, in the city of Pittsburgh, which had been assessed for street improvements, under what is known as the remedial act of May 16, 1891, P. L. 71. It is claimed that this act is unconstitutional, and this is the only question in the case.
The street improvements in question were made under the authority of the acts of June 14, 1887, P. L. 386, and May 16, 1889, P. L. 228. The decision of this court in Wyoming Street, 137 Pa. 494, and in Pittsburgh’s Petition, 138 Pa. 401, held, that the said acts of 1887 and 1889 were unconstitutional. This left the city of Pittsburgh without the power to ■collect from the owners of abutting property the cost of the street improvements completed and in course of construction. It was to remedy this difficulty that the said act of May 16, 1891, was passed.
It was urged that this act does not apply, because the improvements in question were made under void acts of assembly, and without any authority whatever. If they had been ■made under competent authority, or a valid act of assembly, there would have been no need of this curative legislation. The work having been done under void authority, and the *351property owners having received the benefits of the street improvements, the legislature had the clear right to legalize what it might previously have ordered. That the legislature has the power to pass such remedial legislation is settled by abundant authority: Satterlee v. Matthewson, 16 S. & R. 169; Schenley v. The City of Allegheny, 36 Pa. 29; Commonwealth v. Marshall, 69 Pa. 328; Hewitt’s Ap., 88 Pa. 60; Harrisburg v. McCormick, 129 Pa. 214; Chester City v. Black, 132 Pa. 569.
It was urged, however, that even if the act applies, it is unconstitutional by reason of a defect in the title. We find nothing in any of our cases to sustain this contention. It would be difficult to frame an act with a more comprehensive title, unless the title is made an index to the act itself, which we have repeatedly held not to be necessary. We have examined the act section by section with great care, and do not find any objectionable features. We do not think it necessary to discuss it in detail. It is a general act, applying to all cities in the commonwealth, and the propriety of some such act was plainly foreshadowed in the opinion of this court in the case of Pittsburgh’s Petition, supra.
The decree is affirmed and the appeal dismissed at the costs of the appellants.